JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the district court’s orders entered April 21, 2016 and May 23, 2016 be affirmed. The district court properly dismissed the case for lack of jurisdiction, see, e.g., 28 U.S.C. § 1254 (providing for Supreme Court review of decisions of circuit courts of appeals), and appellant has not demonstrated that the district court abused its discretion, see Browder v. Director, Ill. Dep’t of Corrections, 434 U.S. 257, 263 n.7, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978); Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996), in denying his motion to alter or amend the order of dismissal.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.